iuMPKiN, P. J.
1. A father executed a will by the terms of which a described tract of land containing eight hundred acres was, after his death, to go to four named children. In this will the testator declared: “ Should either or each of said heirs improve any portion of said land before division between themselves, it is my will and desire that one who does the improving be entitled to that portion of said [land] improved.” One of these children, a son, in reliance upon the will and with the father’s knowledge and consent while in life, built a dwelling and certain outhouses on a portion of the land, .and thereafter died before the father. Held, that, under this state of facts, the son’s sole heir could not recover from the representatives of the testator’s estate any particular two hundred acres or other definite portion of the entire tract mentioned in the will; this being so for the reason that, even if what occurred between the father and son and the latter’s acts in pursuance thereof could be said to operate as a parol gift of land followed by the erection of valuable improvements thereon, it would be impossible to ascertain to what particular portion of the tract such gift applied.
•2. There was no error in granting a new trial in this case.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.